Title: Thomas Jefferson to James H. McCulloch, 28 November 1818
From: Jefferson, Thomas
To: McCulloch, James H.


          
            Sir
            Monticello
Nov. 28. 18.
          
          Mr Beasley our Consul at Havre in a letter of Sep. 28. informs me that the ship Dumfries, by which he sends that letter, bound for Baltimore, brings a box of books for me. I have no letter or invoice from my bookseller, but shall doubtless soon recieve one. if it is permitted by the rules of the office to reship them before a settlement of the duties, I will pray you to forward them to Richmd to the address of mr Patrick Gibson, on the assurance that the moment I recieve the bookseller’s bill it shall be forwarded to you, and the duty remitted as soon thereafter as it shall be made known to me. books are so liable to sea-damage and the season so fast advancing as to make it desirable to get them home with as little delay as possible. Accept the assurances of my great esteem and high respect
          Th: Jefferson
        